81 F.3d 148
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger Gomez ALSTON, Petitioner-Appellant,v.Donald R. GUILLORY, Respondent-Appellee.Roger Gomez ALSTON, Plaintiff-Appellant,v.David G. LOWE, Magistrate;  John Doe;  Donald R. Guillory;Edward Murray;  Rose M. Leabough;  Robert H.Anderson, III;  Correctional OfficerMassenburg, Defendants-Appellees.Roger Gomez ALSTON, Petitioner-Appellant,v.Donald R. GUILLORY, Respondent-Appellee.
Nos. 95-7410, 95-7457, 95-7668.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 19, 1996.Decided:  April 2, 1996.

Roger Gomez Alston, Appellant Pro Se.  Robert H. Anderson, III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
In Nos. 95-7410 and 95-7668, Appellant seeks to appeal the district court's orders denying relief on his 28 U.S.C. § 2254 (1988) petition and denying his motion for reconsideration.   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we deny Appellant's motion for a certificate of probable cause to appeal and dismiss the appeals on the reasoning of the district court.   Alston v. Guillory, No. CA-94-145-3 (E.D. Va.  June 9, 1985, Aug. 8, 1995 & Sept. 8, 1995).   We also deny as moot Appellant's motion to place this case in abeyance.


2
In No. 95-7457, Appellant appeals the district court's order denying preliminary injunctive relief in his 42 U.S.C. § 1983 (1988) action.   Finding no abuse of discretion by the district court, we affirm.   Alston v. Lowe, No. CA-95-427 (E.D.Va. Sept. 11, 1995).   In light of this disposition, we deny Appellant's motion to expedite his appeal as moot.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

No. 95-7410--DISMISSED
No. 95-7457--AFFIRMED
No. 95-7668--DISMISSED